Title: To John Adams from John Brown, 24 August 1789
From: Brown, John
To: Adams, John



Dr. Sr.
Providence Augt. 24th. 1789

The Federalest of this State are Very much Alarmed that the tunnage Act Should be as is generly Supposed to be put in force Immediately on all Vessells of this State, tho the produce of the State May go Free of Impost, the Federalests are allso further Agreaved by a Law of this State Which Makes them First pay a Contenentell impost fee on in spetia, which will not Exempt them from the payment of the Fourreighn Duty When Exported to Any State of the Union, had Congress Thought proper to have put the produce of the State on a Simmular Footing with the property of the merchants Who are Nearly all Federal their Feelings would not have been So much Wounded but will the property of the Antics go untouched it Seems by the preceedings of the House of Representitives in Congress the Federals of this State or the alredy too much Oppressed are to Undergo the Severity of their friends. the Navigation of the State belongs 9/10th. to the Federal party who in Leu of paying any Extra on any Tunnage or Impost are Justly Intituled to Every Indulgence of Congress, Such as paying no more Tunnage Nor Impost then is pd. by the Other States, at Least the Federalests of this State thinkes them selves Intituled to this Lennity, till the Antics of the State has had Some Notice pd. them from Congress by some proibition or Resstrictations Against their property as well as Against their App that of the Federalest, I ad no more, thinking it Impossable that the Act can pass the Sennet as it has the Representitives, & I Can not account for their Conduct in no other way then as a Desire to bring the Federalest before them by way of Petition, when perhaps they may Conclude, the Case of the State at Large must be tacon up
I am with all Due Respect / Your Obt Humble Servt.
John Brown